— Appeal from that part of an order of the Surrogate’s Court of Chemung County (Monroe, S.), entered October 18, 1983, which granted an allowance for counsel fees.
This matter was previously before us (95 AD2d 123) and we remitted the matter to the Surrogate for determination of counsel fees and disbursements. We held that the proceeding before us had resolved a justifiable doubt as to the testator’s intent and that counsel fees were appropriate. This appeal involves the amount and manner of payment of counsel fees and disbursements.
Appellants contend that the award of $4,900 for counsel fees and $546.63 for disbursements from the Elsie Hammond Trust *874was an abuse of discretion. The Surrogate’s discretion under SCPA 2302 (subd 6) is broad (see Matter of Freeman, 40 AD2d 397, affd 34 NY2d 1).
Although the Surrogate did not articulate the considerations entering into the amount set by him, we note that he had before him a detailed affidavit of services rendered. We find no reason to disturb the award as it appears eminently reasonable and just for the work performed. We also note that there is no merit to appellants’ contention that the remuneration sought for motions made by appellants was not related to the will’s construction. Finally, we find that since only one trust of several created by the will was the subject of these proceedings, the Elsie Hammond Trust, it is entirely appropriate that all fees and disbursements be paid from this source alone.
Order affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.